Citation Nr: 0826554	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right knee instability.

3.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

4.  Entitlement to service connection for arthritis of the 
cervical and thoracolumbar spines.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus with retinopathy, nephrology, and 
hypertension.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
depression, to include as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1978 and from October 1979 to December 1987, including 
service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appellant requested a Travel Board hearing in connection 
with the current claims.  The Travel Board hearing was 
subsequently scheduled and held in May 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.

In June 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The issues of entitlement to an evaluation in excess of 10 
percent disabling for service-connected right knee arthritis; 
entitlement to an evaluation in excess of 10 percent 
disabling for service-connected right knee instability; 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss; entitlement to service connection for 
arthritis of the cervical and thoracolumbar spines; and 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus with retinopathy, nephrology, and 
hypertension, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a May 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran withdrew the issue of whether 
new and material evidence had been received to reopen a claim 
for service connection for depression, to include as 
secondary to type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with regard to the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for depression, to include as secondary 
to type II diabetes mellitus, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2007).

The Board notes that the veteran, at his hearing before the 
undersigned Acting Veterans Law Judge, held in May 2008, 
withdrew the issue of depression from the claim of whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for type II 
diabetes mellitus with retinopathy, nephrology, hypertension, 
and depression.  

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issue of whether new and material evidence has been received 
to reopen claims for service connection for depression, to 
include as secondary to type II diabetes mellitus.  
Accordingly, it is therefore dismissed.


ORDER

The issue on appeal of whether new and material evidence has 
been received to reopen a claim for service connection for 
depression, to include as secondary to type II diabetes 
mellitus, is dismissed.

REMAND

The veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for service-connected right knee 
arthritis; entitlement to an evaluation in excess of 10 
percent disabling for service-connected right knee 
instability; and entitlement to a compensable evaluation for 
service-connected bilateral hearing loss.  

The claims folder reveals that the veteran was granted Social 
Security Disability Insurance benefits.  However, the records 
regarding this grant of benefits have not been associated 
with the claims folder and the record contains no indication 
that any attempt was made to obtain the veteran's complete 
Social Security Administration (SSA) record.  Because SSA 
records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As such, the Board 
has no discretion and must remand this appeal to obtain the 
veteran's complete SSA records.

The veteran contends that his right knee disabilities and his 
bilateral hearing loss are more severe than contemplated by 
their current evaluations and more severe since his last 
examinations in March 2007.

The most recent VA examination evaluating the veteran's right 
knee disabilities and bilateral hearing loss were performed 
in March 2007.  Since that time, the veteran indicated, in 
his testimony before the Board that the severity of his right 
knee disabilities and his bilateral hearing loss disability 
has increased.  The veteran stated that the examiner, in 
March 2007, did not thoroughly examine his right knee.  He 
indicated that the examiner did not ask him to walk or to 
expose his knee in order to visually examine the knee.  He 
stated that the examiner did not consider the instability of 
his right knee.  The veteran stated that his wife has told 
him his hearing has deteriorated and has had to tell him to 
turn the volume on the television down.  He indicates that 
people have to yell at him for him to be able to hear.  As 
such, the Board has no discretion and must remand these 
matters to afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his right knee disabilities and his 
bilateral hearing loss disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

The veteran seeks service connection for arthritis of the 
cervical and thoracolumbar spines.  A review of the veteran's 
service medical records reveals that the veteran complained 
of back pain in October 1972, May 1974, and August 1975.  The 
veteran was diagnosed with and treated for a low back strain 
in October 1972.  In May 1971 the veteran was treated for a 
tank pinning his right leg.  In the veteran's testimony 
before the undersigned Acting Veterans Law Judge the veteran 
stated that his back was injured when he was pinned between 
two vehicles while in service.

Currently, the veteran is diagnosed with lower lumbar disc 
disease.  Examination of the veteran in January 2005 revealed 
diffuse bulging at L4-5, narrowing of the neural foramina at 
the facet joints, and a slight narrowing of the spinal canal 
was noted at L4-5.  The veteran has been treated consistently 
for chronic back pain.

To date, he has not been afforded a VA examination with 
respect to this claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA 
must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent medical evidence linking 
the veteran's current back condition with the back strain 
which he suffered while in service.  Therefore, this case 
must be remanded for a VA medical examination to be performed 
to obtain an opinion upon this issue.

The veteran seeks to reopen a claim of entitlement to service 
connection for type II diabetes mellitus with retinopathy, 
nephrology, and hypertension.  The veteran contends that he 
was exposed to herbicides in the Republic of Korea as a 
mechanic when he had to drive vehicles to the demilitarized 
zone.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
Demilitarized Zone of Korea.  Specifically, the M21-1MR 
provides that the following development should be performed:

a)  Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.
	b)  Furnish the veteran's description of exposure 
to C&P service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a review 
of the Department of Defense's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.
c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request 
to The United States Joint Services Records 
Research Center (JSRRC) for verification of 
exposure to herbicides.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(m).

To date, development regarding the veteran's reported service 
in the Republic of Korea has not been performed.  
Accordingly, this case must be remanded for development in 
accordance with M21-1MR to be performed.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  Comply with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(m).

3.  Provide the veteran with the 
information obtained and give him an 
opportunity to respond.

4.  After completion of the above 
development, afford the veteran an 
appropriate VA examination to determine 
the nature, extent and severity of his 
bilateral hearing loss disability.  All 
necessary tests, including an 
audiological evaluation, must be 
conducted.  The examiner must comment 
upon the veteran's reports of increase in 
severity of his bilateral hearing loss 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached in a report.

5.  Afford the veteran an appropriate VA 
examination to determine the nature, 
extent and severity of his right knee 
arthritis and right knee instability 
disabilities.  All necessary tests must 
be conducted.  The examiner must comment 
upon the veteran's reports of increase in 
severity of his right knee disabilities.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  The examiner should 
specifically comment regarding any and 
all limitation of range of motion, as 
well as functional loss associated with 
pain, instability, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with his service-connected right knee 
disabilities.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flare-ups should be described.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a report.

6.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any back condition found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner is must comment 
on the veteran's report regarding the 
onset and continuity of back condition 
since service and provide an opinion 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's low back condition is 
related to his military service.  The 
examiner should comment on the veteran's 
complaint, diagnosis, and treatment for 
back strain while in service.  All 
indicated studies should be performed 
and the rationale for any opinion 
expressed should be provided in a 
legible report.  

7.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


